DISMISS; and Opinion Filed April 5, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01420-CV

                 ROBERT ZELLER AND ANDREW ZELLER, Appellants
                                    V.
                     CPG SAVANAH DEVELOPMENT, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05649-B

                             MEMORANDUM OPINION
                       Before Justices Brown, Schenck, and Pedersen, III
                                   Opinion by Justice Brown
       The clerk’s record in this case is past due. By letter dated January 17, 2019, we informed

appellants the clerk’s record had not been filed because appellants had not paid for the clerk’s

record. We directed appellants to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation appellants had been found entitled to proceed

without payment of costs within ten days. We cautioned appellants that failure to do so would

result in the dismissal of this appeal without further notice.     That notice was returned as

undeliverable. To date, appellants have not provided the required documentation, updated their

address, nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Ada Brown/
                                                ADA BROWN
                                                JUSTICE




181420F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ROBERT ZELLER AND ANDREW                             On Appeal from the County Court at Law
 ZELLER, Appellants                                   No. 2, Dallas County, Texas
                                                      Trial Court Cause No. CC-18-05649-B.
 No. 05-18-01420-CV         V.                        Opinion delivered by Justice Brown.
                                                      Justices Schenck and Pedersen, III
 CPG SAVANAH DEVELOPMENT,                             participating.
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee CPG SAVANAH DEVELOPMENT recover its costs of
this appeal from appellantsROBERT ZELLER AND ANDREW ZELLER.


Judgment entered this 5th day of April, 2019.




                                                –3–